DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission for initially filed claims on December 23rd, 2020. Claims 1-25 are cancelled and new claims 26-40 are added. Claims 26-40 have been examined in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 (First Paragraph)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27, 32, and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for e claims were amended to include the following limitations: 
	Dependent Claims 27, 32, and 37: 
“where the determination of the set of color scheme(s) includes determining that each given color scheme of the set of color scheme(s) has a color harmony value above a predetermined threshold” (Claims 27, 32, and 37)
Applicants’ original disclosure suggests at [0048], “the machine logic of select sub-mod 352 of color mod 308 selects the colored ad version(s) with the largest color harmony value(s) from among the colored ad versions generated previously at operation S275 … simple example, only colored ad version 402 is selected as having the greatest harmony value” 
Thus the disclosure, however, never suggests how the system is determining that each given color scheme of the set of color scheme(s) has a color harmony value above a predetermined threshold. The specification narrates the example that the only colored ad version is selected as having the greatest harmony value but doesn’t provide any algorithm on how the determination of value is being performed. Thus the generic scope of the claimed features asserts a claim to any and all functions that achieve the noted results, claims to such generic scope is only permitted when the specification discloses a sufficient number of species of the genus such that a person having ordinary skill it the art would assume that the inventor truly possessed the claimed genus. As noted, the specification fails to disclose a single species, and thus cannot be said to support a claim to an entire genus. Further, the specification which discloses function alone — or merely outlines goals applicant hopes the claimed invention achieves — does not satisfy the written description requirement., Applicant is encouraged to identify the portion of the original disclosure describing this function.
Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.. See MPEP § 2161.01(I).
Therefore the claims are rejected under 112 1st paragraph as failing to comply with the written description requirement as applicant is only entitled to claim the invention the Applicant possessed and disclosed at the time of invention. Hence, claims 27, 32, and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 26-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
Step 1: Claims 26-30 is/are drawn to method (i.e., a process), claim(s) 31-35 is/are drawn to computer program product (i.e., a manufacture), and claim(s) 36-40 is/are drawn to system (i.e., a manufacture). As such, claims 26-40 is/are drawn to one of the statutory categories of invention (Step 1: YES).
Step 2A - Prong One: In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.  
Claim 26: A computer implemented method (CIM) comprising: 
receiving a visual elements data set including a plurality of visual elements for a first advertisement; 
determining, by machine logic, a set of layout(s) for the plurality of visual elements; 
determining, by machine logic, a set of color scheme(s) including a plurality of colors, where each color scheme has a color harmony value that is relatively large; 
for each given layout of the set of layout(s) and each given color scheme of the set of color scheme(s), coloring, by machine logic, the given layout according to the given color scheme to generate a set of colored first advertisement version(s); 
and testing the performance of the set of colored first advertisement version(s).
	The claimed invention is directed to receiving advertisement visual elements and test the performance of the colored advertisement versions, recite a process, that, under their broadest commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
	Furthermore, these steps, under their broadest reasonable interpretation, encompass a mental processes, such as receiving visual elements for advertisement, determine a layout, set of color schemes, determine a color harmony value to generate and test the performance of the colored advertisement (i.e., one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions), but for the recitation of generic computer components (i.e. by machine logic, machine readable storage device, computer code, processor, etc.) then it also falls within the “Mental Processes” subject matter grouping of abstract ideas. 
	And the dependent claims 27, 32, and 37 are directed to determining that each given color scheme of the set of color scheme(s) has a color harmony value above a predetermined threshold (i.e., one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions), but for the recitation of generic computer components (i.e. by machine logic, machine readable storage device, computer code, processor, etc.) then it also falls within the “Mental Processes” and is an abstract idea.
	Dependent claims 28-30, 33-35, and 38-40 are directed to testing of the performance includes, for each given colored first advertisement version, testing by a click through rate predictor to obtain a subset of colored first advertisement version(s), and for each given colored first advertisement version of the subset of colored first advertisement version(s), serving the given colored first advertisement version using A/B testing, covers performance of the limitation(s) in the commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
	As such, the Examiner concludes that claim 26 recites an abstract idea (Step 2A – Prong One: YES).
	Independent claim(s) 31 and 36 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
	Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.
	Step 2A - Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
	The claim(s) recite the additional elements/limitations of 

“A computer program product (CPP) comprising: a machine readable storage device; and computer code stored on the machine readable storage device, with the computer code including instructions for causing a processor(s) …” (Claim 31)
“A computer system (CS) comprising: a processor(s) set; a machine readable storage device; and computer code stored on the machine readable storage device, with the computer code including instructions for causing the processor(s) …” (Claim 36)
“receiving a visual elements …; 
determining, by machine logic, …; 
for each given layout …, by machine logic … generate … advertisement version(s); 
and testing the performance … advertisement version(s)” (Claim(s) 26, 31, and 36)
The requirement to execute the claimed steps/functions using “A computer implemented method (CIM) comprising …” (Claim 26), “A computer program product (CPP) comprising: a machine readable storage device; and computer code stored on the machine readable storage device, with the computer code including instructions for causing a processor(s) …” (Claim 31), “A computer system (CS) comprising: a processor(s) set; a machine readable storage device; and computer code stored on the machine readable storage device, with the computer code including instructions for causing the processor(s) …” (Claim 36), “receiving a visual elements …; determining, by machine logic, …; for each given layout …, by machine logic … generate … advertisement version(s); and testing the performance … advertisement version(s)” (Claim(s) 26, 31, and 36), is/are equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) see MPEP 2106.05(f)).
	The recited additional element(s) of “A computer implemented method (CIM) comprising …” (Claim 26), “A computer program product (CPP) comprising: a machine readable storage device; and computer code stored on the machine readable storage device, with the computer code including instructions for causing a processor(s) …” (Claim 31), “A computer system (CS) comprising: a processor(s) set; a machine readable storage device; and computer code stored on the machine readable storage device, with the computer code including instructions for causing the processor(s) …” (Claim 36), “receiving a visual elements …; determining, by machine logic, …; for each given layout …, by machine logic … generate … advertisement version(s); and testing the performance … advertisement version(s)” (Claim(s) 26, 31, and 36), additionally serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computerized environments (e.g., receive, determine, color, generate, test data performed by a computer and processor). This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).
	The recited additional element(s) of “receiving a visual elements …; for each given layout … generate … advertisement version(s); and testing the performance … advertisement version(s)” (Claim(s) 26, 31, and 36), additionally and/or alternatively simply append  This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application. (See MPEP 2106.05(g)).
	Dependent claim 27-30, 32-35, and 36-40 fails to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).
Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
A computer implemented method (CIM) comprising …” (Claim 26), “A computer program product (CPP) comprising: a machine readable storage device; and computer code stored on the machine readable storage device, with the computer code including instructions for causing a processor(s) …” (Claim 31), “A computer system (CS) comprising: a processor(s) set; a machine readable storage device; and computer code stored on the machine readable storage device, with the computer code including instructions for causing the processor(s) …” (Claim 36), “receiving a visual elements …; determining, by machine logic, …; for each given layout …, by machine logic … generate … advertisement version(s); and testing the performance … advertisement version(s)” (Claim(s) 26, 31, and 36), is/are equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
	The recited additional element(s) of “A computer implemented method (CIM) comprising …” (Claim 26), “A computer program product (CPP) comprising: a machine readable storage device; and computer code stored on the machine readable storage device, with the computer code including instructions for causing a processor(s) …” (Claim 31), “A computer system (CS) comprising: a processor(s) set; a machine readable storage device; and computer code stored on the machine readable storage device, with the computer code including instructions for causing the processor(s) …” (Claim 36), “receiving a visual elements …; determining, by machine logic, …; for each given layout …, by machine logic … generate … advertisement version(s); and testing the performance … advertisement version(s)” (Claim(s) 26, 31, and 36), MPEP 2106.05(h)).
	The recited additional element(s) of “receiving a visual elements …; for each given layout … generate … advertisement version(s); and testing the performance … advertisement version(s)” (Claim(s) 26, 31, and 36), additionally and/or alternatively simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea) i.e. receiving visual elements (i.e. data) and testing the performance of advertisement version is similar to “Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price”, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93; OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) (See MPEP 2106.05(d) (II)).
	This conclusion is based on a factual determination. Applicant’s own published disclosure at paragraph [0022] acknowledges that “These computer readable program instructions may be provided to a processor of a general purpose computer …” The applicant’s disclosure receive visual elements of the ad over communication network (i.e. conventional 
	Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer or/and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity).
	The dependent claims 27-30, 32-35, and 36-40 fails to include any additional elements. In other words, each of the limitations/elements recited in respective independent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
	The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 26-29, 31-34, and 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Pub. 20050159921 by (“Louviere”) in view of U.S Pub. 20140067474 by (“Deo”).
Regarding claim(s) 26, 31, and 36, Louviere discloses, determining, by machine logic, a set of layout(s) for the plurality of visual elements (“Designed experiments use an experimental design to control specific events and the conditions under which those events occur, thus allowing the effect of such events in relation to some observed outcome to be explicitly measured and estimated. In other words, a designed experiment is a systematic way to vary one 
determining, by machine logic, a set of color scheme(s) including a plurality of colors, where each color scheme has a color harmony value that is relatively large (i.e. as per 0058, harmony color value is relatively large is associated with color and placement location for display to any given user to optimize an objective) (“prediction engine 34 and model engine 32 can predict which color and placement location should be provided or displayed to any given user to optimize an objective (e.g., to maximize click rates). Thus, the model may be used to determine what set of content 15 is most suitable for achieving a desired outcome”) (0064);
for each given layout of the set of layout(s) and each given color scheme of the set of color scheme(s), coloring, by machine logic, the given layout according to the given color scheme to generate a set of colored first advertisement version(s) (“experiment engine 30 generates a number of alternative content structures or treatments using various combinations of the elemental components. Each content structure or treatment can be, for example, a particular implementation of a web page. These alternative content structures may vary in the elemental components for one or more experiment variables under the control of communication management system 12. These variables can be, for example, background color, screen placement, size of content, etc. Different values or levels may be available for each variable. For example, for a variable of background color, different levels can be red, blue, gray, and black. For a variable of screen placement, different levels can be top center, right bottom, lower left, 
and testing the performance of the set of colored first advertisement version(s) (once model generator 32 has generated a model that predicts how choice probabilities of users 16 vary with background color and page placement, as well as time of day, day of week and ISP, then prediction engine 34 and model engine 32 can predict which color and placement location should be provided or displayed to any given user to optimize an objective (e.g., to maximize click rates). Thus, the model may be used to determine what set of content 15 is most suitable for achieving a desired outcome” and “experiment engine 30 assigns control variables and levels for implementation of the experiments. This yields a number of alternate content structures or treatments for the particular set of content 15 of the present experiment. For example, in one treatment, a banner advertisement may have a background color of yellow and be placed in the top right corner of a screen, whereas in another treatment, a banner advertisement may have a background color of blue and be placed in the middle left portion of a screen. These alternate treatments for content 15 may be delivered to users 16 during experimentation. Afterwards, method 200 ends”) (0064 and 0148).
Louviere doesn’t specifically disclose, receiving a visual elements data set including a plurality of visual elements for a first advertisement, however Deo discloses, receiving a visual elements data set including a plurality of visual elements for a first advertisement (“FIG. 13 is a flow diagram showing a AB test using two sample ads for a particular use case according to an embodiment. Two ads 1302 are created by an advertiser or any other entity are input into system 1504. In the example, system 1504 has been configured to incorporate the two ads into the and Figs. 13-14).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for determining a set of layout(s) for the plurality of visual elements, determining a set of color scheme(s) including a plurality of colors has a color harmony value that is relatively large to generate a set of colored first advertisement version(s), and testing the performance of the set of colored first advertisement version(s), as disclosed by Louviere, receiving a visual elements data set including a plurality of visual elements for a first advertisement, as taught by Deo for the purpose to make a better selection of an engagement layer, audience information such as but not limited to IP address, device type, operating system of the device type, application, or website used.

Regarding claim(s) 27, 32, and 37, Louviere discloses, where the determination of the set of color scheme(s) includes determining that each given color scheme of the set of color scheme(s) has a color harmony value above a predetermined threshold (i.e. As per applicant’s spec. 0055, “filter out regions whose saliency is over or under a certain threshold; (ii) discard regions that are too small to fit any of the overlaid ad elements; (iii) retain only the largest regions” i.e. Examiner interprets as particular implementation of a web page based on background color, screen placement, size of content, etc.) (“experiment engine 30 generates a number of alternative content structures or treatments using various combinations of the elemental components. Each content structure or treatment can be, for example, a particular implementation of a web page. These alternative content structures may vary in the elemental components for one or more experiment variables under the control of communication 

Regarding claim(s) 28, 33, and 38, Louviere discloses, wherein the testing of the performance includes, for each given colored first advertisement version, testing by a click through rate predictor (“once model generator 32 has generated a model that predicts how choice probabilities of users 16 vary with background color and page placement, as well as time of day, day of week and ISP, then prediction engine 34 and model engine 32 can predict which color and placement location should be provided or displayed to any given user to optimize an objective (e.g., to maximize click rates)”) (0064).

Regarding claim(s) 29, 34, and 39, Louviere discloses the controlled experimentation but doesn’t specifically disclose testing by A/B testing, however Deo discloses, wherein the testing of the performance includes, for each given colored first advertisement version, testing by A/B testing (“AB testing is a methodology in advertising of using randomized experiments with two variants, A and B, which are the control and treatment in the controlled experiment. Such experiments are commonly used in web development and marketing, as well as in more traditional forms of advertising. Other names include randomized controlled experiments, online controlled experiments, and split testing”) (0034).

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for determining a set of layout(s) for the plurality of visual elements, determining a set of color scheme(s) including a plurality of colors has a color harmony value that is relatively large to generate a set of colored first advertisement version(s), and testing the performance of the set of colored first advertisement version(s), as disclosed by Louviere, training and intermittently re-training a click through rate predictor, as taught by Deo for the purpose to make a better selection of an engagement layer, audience information such as but not limited to IP address, device type, operating system of the device type, application, or website used.

Claim(s) 30, 35, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Pub. 20050159921 by (“Louviere”) in view of U.S Pub. 20140067474 by (“Deo”) in further view of U.S Pub. 20190303980 by (“Yan”).
Regarding claim(s) 5, 20 and 25, Louviere discloses, wherein the testing of the performance includes: for each given colored first advertisement version of the set of colored first advertisement version(s), testing the given colored first advertisement version by the click through rate predictor to obtain a subset of colored first advertisement version(s) (“once model generator 32 has generated a model that predicts how choice probabilities of users 16 vary with background color and page placement, as well as time of day, day of week and ISP, then prediction engine 34 and model engine 32 can predict which color and placement location should be provided or displayed to any given user to optimize an objective (e.g., to maximize click rates)”) (0064). 
Louviere doesn’t specifically disclose, training and intermittently re-training a click through rate predictor, however Yan discloses, training and intermittently re-training a click through rate predictor (“the parent performance learning model needs to be re-trained based on several factors. For example, in one embodiment, the ensemble performance modeling system 102 can determine that the parent performance learning model needs to be re-trained every time a threshold amount of time expires (e.g., every 6 hours). In another embodiment, the ensemble performance modeling system 102 can determine that the parent performance learning model needs to be re-trained in response to determining that a threshold amount of new parent-level data has been collected. In another embodiment, the ensemble performance modeling system 102 can determine that the parent performance learning model needs to be re-trained in response to determining that there has been a statistically significant change in the parent-level performance metric”) (0110-0111).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for determining a set of layout(s) for the plurality of visual elements, determining a set of color scheme(s) including a plurality of colors has a color harmony value that is relatively large to generate a set of colored first advertisement version(s), and testing the performance of the set of colored first advertisement version(s), as disclosed by Louviere, training and intermittently re-training a click through rate predictor, as taught by Yan for the purpose to utilize multiple models trained with different data sources and more accurately predict performance during digital content campaigns and generate targeted bid responses with improved efficiency, stability, and flexibility.
Louviere doesn’t specifically disclose, serving the given colored first advertisement version using A/B testing, however Deo discloses, and for each given colored first advertisement version of the subset of colored first advertisement version(s), serving the given colored first advertisement version using A/B testing (“AB testing is a methodology in advertising of using randomized experiments with two variants, A and B, which are the control and treatment in the controlled experiment. Such experiments are commonly used in web development and marketing, as well as in more traditional forms of advertising. Other names include randomized controlled experiments, online controlled experiments, and split testing”) (0034).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for determining a set of layout(s) for the plurality of visual elements, determining a set of color scheme(s) including a plurality of colors has a color harmony value that is relatively large to generate a set of colored first advertisement version(s), and testing the performance of the set of colored first advertisement version(s), as disclosed by Louviere, serving the given colored first advertisement version using A/B testing, as taught by Deo for the purpose to make a better selection of an engagement layer, audience information such as but not limited to IP address, device type, operating system of the device type, application, or website used.

Response to Arguments
With regards to §101 rejections:
The Examiner has considered Applicant’s arguments for claims 26-40 filed December 23rd, 2020 have been fully considered but are unpersuasive.
Applicant states, “Because the claims are not directed to the distribution of the advertisement, but merely to the generation of its visual content, Step 2A Prong ONE is not met Remarks 7-8. Applicant's arguments have been fully considered but they are not persuasive. 
First, Examiner disagree with applicant’s remarks that the claims are not directed to distribution of advertisement but merely to the generation of its visual content, as per MPEP 2106.04 (I) states, “Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection. Diamond v. Diehr, 450 U.S. 175, 185, 209 USPQ 1, 7 (1981). Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 216, 110 USPQ2d 1976, 1980 (2014) (citing Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589, 106 USPQ2d 1972, 1979 (2013)); Diamond v. Chakrabarty, 447 U.S. 303, 309, 206 USPQ 193, 197 (1980); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978); Gottschalk v. Benson, 409 U.S. 63, 67-68, 175 USPQ 673, 675 (1972). See also Bilski v. Kappos, 561 U.S. 593, 601, 95 USPQ2d 1001, 1005-06 (2010) ("The Court’s precedents provide three specific exceptions to § 101's broad patent-eligibility principles: ‘laws of nature, physical phenomena, and abstract ideas’") (quoting Chakrabarty, 447 U.S. at 309, 206 USPQ at 197 (1980)).”
Finally, the claims 26-40 recites receiving advertisement visual elements and test the performance of the colored advertisement versions and under broadest reasonable interpretation, covers performance of the limitation(s) in the commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business 
Furthermore, receiving visual elements for advertisement, determine a layout, set of color schemes, determine a color harmony value to generate and test the performance of the colored advertisement (i.e., one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions), but for the recitation of generic computer components (i.e. by machine logic, machine readable storage device, computer code, processor, etc.) then it also falls within the “Mental Processes” subject matter grouping of abstract ideas. 
Thus the above claims recite an abstract idea.
With regards to §103 rejections:
Applicant's arguments, see page(s) 9, filed December 23rd, 2020, with respect to the rejection(s) of claims 26-40 under 35 U.S.C 103 have been fully considered but are moots on new ground of rejection. 
	Because Applicant's remarks have not overcome the rejections of independent claims, the remarks regarding the dependent claims are likewise moots.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “When (And When Not) to Use Facebook Split Testing for Maximum Impact by (“Guest author”), as an advertising agency that strives to maintain campaign structure hygiene, we take this rule a step further. They run A/B tests against hypotheses that are meaningful to our overall strategy and make incremental optimizations afterward.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861.  The examiner can normally be reached on Mon-Fri. 8:00 AM- 4:30 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GAUTAM UBALE/Primary Examiner, Art Unit 3682